DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims page submitted November 5, 2019 is to be amended as follows:	a) In claim 20, please change the preamble from “20.	The method of claim 11,” to
 –20.	The method of claim 12,--.

Allowable Subject Matter
3.	Claims 1 to 20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Connell (US Pat. Pub. 2016/0088787) at least teaches a system for monitoring an agricultural implement, the system (Connell abstract teaches a system for monitoring the rotational speeds of a ground-engaging tool in an agricultural implement) comprising:
first and second tools rotatably supported on the agricultural implement, the first and second tools being spaced apart from each other in at least one of a longitudinal direction or a lateral direction of the agricultural implement (Connell Fig. 1 and paragraphs [0016]-[0021] teach a disk gang 116 as a first tool and a rolling basket 120 as a second tool for breaking up chunks of soil of a field, where the disk 
a first rotational speed sensor configured to detect a rotational speed of the first tool (Connell paragraphs [0024]-[0025] teach a first rotational speed sensor 122 for detecting a rotational speed of the disk gang 116);
a second rotational speed sensor configured to detect a rotational speed of the second tool (Connell paragraphs [0024]-[0025] teach a second rotational speed sensor 126 for detecting a rotational speed of the rolling basket 120); and
a controller communicatively coupled to the first and second rotational speed sensors (Connell paragraphs [0025]-[0028] teach an implement controller communicatively coupled to the first and second rotational speed sensors).
However, claim 1 is allowed because the closest prior art, Connell (US Pat. Pub. 2016/0088787) fails to anticipate or render obvious the system for monitoring the levelness of an agricultural implement, the system comprising the controller being configured to identify a levelness state of at least a portion of the agricultural implement based at least in part on the rotational speeds of the first and second tools, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

In regards to claim 12, Connell at least teaches a method for monitoring an agricultural implement (Connell abstract teaches a method of using a detection system for monitoring an agricultural implement), the agricultural implement including first and second tools rotatably supported thereon, the first and second tools being spaced apart from each other in at least one of a longitudinal direction or a lateral direction of the agricultural implement (Connell Fig. 1 and paragraphs [0016]-[0021] teach the agricultural implement including a disk gang 116 as a first tool and a rolling basket 120 as 
receiving, with a computing device, data indicative of a rotational speed of the first tool (Connell paragraphs [0024]-[0025] teach receiving with an implement controller (computing device), the rotational speed of the disk gang (first tool));
receiving, with the computing device, data indicative of a rotational speed of the second tool (Connell paragraphs [0024]-[0025] teach receiving with an implement controller (computing device), the rotational speed of the rolling basket (second tool)).
However, claim 12 is allowed because the closest prior art, Connell (US Pat. Pub. 2016/0088787) fails to anticipate or render obvious a method for monitoring the levelness of an agricultural implement, the method comprising: identifying, with the computing device, a levelness state of at least a portion of the agricultural implement based at least in part on the rotational speeds of the first and second tools: and identifying, with the computing device, a control action associated with adjusting a levelness of the at least a portion of the agricultural implement when the levelness state of the at least a portion of the agricultural implement is identified as being out-of-level, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Pertinent Art
6.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
B.	Kinzenbaw et al. (US Pat. Pub. 2017/0049040) discloses Planter with Seed Delivery Apparatus.
C.	Winzenz et al. (US Pat. No. 10,254,773) discloses Devices, Systems, and Methods for Balancing Closely Coupled Rotating Machinery.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        11/16/2021